                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF TENNESSEE
                             EASTERN DIVISION

BRIAN MARQUINCE LONG,                             )
                                                  )
       Plaintiff,                                 )
                                                  )
VS.                                               )           No. 18-1121-JDT-cgc
                                                  )
STEPHEN PAGE, ET AL.,                             )
                                                  )
       Defendants.                                )


                    ORDER DENYING MOTION FOR COPY OF DEPOSITION


       On March 20, 2020, Plaintiff Brian Marquince Long filed a motion asking the Court to

require the Defendant’s counsel to provide him with his own, presumably, free copy of his

deposition, which was taken on February 21, 2020. (ECF No. 33.) However, Plaintiff is not

entitled to a free copy of the document.

       Under Federal Rule of Civil Procedure 30(e)(1), Plaintiff could have asked to review the

transcript of his deposition for accuracy,1 but a copy of the finished transcript must be provided to

the deponent or to any other party only if the “reasonable charges” of the court reporter are paid.

Fed. R. Civ. P. 30(f)(3). There is no authority requiring the Defendant or the government to pay

those charges for Plaintiff. Even a party who has been allowed to proceed in forma pauperis under

28 U.S.C. § 1915 must “bear[] his own litigation expenses.” Dujardine v. Mich. Dep’t of Corr.,



       1
         Rule 30(e)(1) provides that if the deponent so requests “before the deposition is
completed,” he must be given 30 days after the transcript becomes available “to review the
transcript” and, “if there are changes in form or substance, to sign a statement listing the changes
and the reasons for making them.”
No. 1:07-cv-701, 2009 WL 3401172, at *1 (W.D. Mich. Oct. 19, 2009) (citing Tabron v. Grace,

6 F.3d 147, 158-59 (3d Cir. 1993) (“There is no provision in [§ 1915] for the payment by the

government of the costs of deposition transcripts, or any other litigation expenses. . . .”)).

       Plaintiff’s motion for a copy of his deposition is DENIED. If Plaintiff can pay the cost of

the deposition, he may make arrangements with the court reporter to do so.

IT IS SO ORDERED.
                                                        s/ James D. Todd
                                                       JAMES D. TODD
                                                       UNITED STATES DISTRICT JUDGE




                                                  2
